DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12, 15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 20170343854) in view Nakano et al. (US 20100238383) and Kondo et al. (US 20180088268).
Regarding claim 1, Koyama discloses (Figs. 1-7) a display panel, comprising: a first polarizer (1a, 6), a liquid crystal cell (portion between 1b and 1c), a second polarizer (1e), and a backlight assembly (2); the first polarizer (1a, 6) is arranged at a side of the liquid crystal cell distal to the backlight assembly (2); the second polarizer (1e) arranged between the backlight assembly and the liquid crystal cell, wherein the backlight assembly (2), the second polarizer (1e), and the liquid crystal cell (portion between 1b and 1c) are laminated one on another in that order, wherein the backlight assembly comprises: a first light source (2e) and a diffusion plate (2b; section 0034); the diffusion plate is arranged at a side of the second polarizer distal to the liquid crystal cell; the first light source (2e) is arranged at a side of the diffusion plate distal to the second polarizer, wherein the backlight assembly comprises: a second light source (2e) and a light guide plate (2c); the second light source is arranged at an end of the light guide plate; the light guide plate is arranged at a side of the second polarizer distal to the liquid crystal cell. Koyama discloses the light guide plate is formed of various materials such as glass (section 0033).
Koyama does not necessarily disclose a material of the first polarizer comprising polyurethane, a pencil hardness of the first polarizer is not less than 3H and not greater than 9H; elastic modulus of the diffusion plate is not less than 68 GPa; and elastic modulus of the light guide plate is not less than 68 GPa.
Nakano discloses (Fig. 1)  a material of the first polarizer comprising polyurethane (section 0058), a pencil hardness of the first polarizer is not less than 3H and not greater than 9H (section 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nakano to obtain a material that exhibits excellent adhesion and to protect the polarizer and display with a reduced thickness. 
Kondo discloses (Fig. 1) elastic modulus of the diffusion plate (4) is not less than 68 GPa (sections 0064-0065) and elastic modulus of a glass plate (4) is not less than 68 GPa (sections 0064-0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kondo to obtain a material with excellent rigidity. 
Regarding claim 4, Koyama does not necessarily disclose the diffusion plate is made of a material, a light transmittance of the material is not less than 90%, a density of the material is not less than 2.0 g/cm3, and elastic modulus of the material is not less than 55 GPa.
Kondo discloses (Fig. 1) elastic modulus of the diffusion plate (4) is not less than 55 GPa (sections 0064-0065) and a glass diffusion plate (4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular light transmittance and density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kondo to obtain a material with excellent rigidity and transmittivity.
Regarding claim 5, Koyama does not necessarily disclose the diffusion plate is made of sapphire or glass.
Kondo discloses (Fig. 1) the diffusion plate (4) is made of sapphire or glass (section 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kondo to obtain a material with excellent rigidity and transmittivity.
Regarding claim 7, Koyama does not necessarily disclose the light guide plate is made of a material, a light transmittance of the material is not less than 90%, a density of the material is not less than 2.0 g/cm3, and elastic modulus of the material is not less than 55 GPa.
Kondo discloses (Fig. 1) elastic modulus of the glass plate (4) is not less than 55 GPa (sections 0064-0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular light transmittance and density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kondo to obtain a material with excellent rigidity and transmittivity.
Regarding claim 8, Koyama discloses (Figs. 1-7) the light guide plate is made of sapphire or glass (section 0033).
Regarding claim 11, Koyama discloses (Figs. 1-7) a touch display panel, comprising: a touch panel (1f, 5), and the display panel; the touch panel is arranged at a side of the first polarizer (1a, 6) distal to the backlight assembly.
Regarding claim 12, Koyama discloses (Figs. 1-7) the touch panel (1f) is arranged between a liquid crystal cell and the first polarizer (1a, 6) in the display panel.
Regarding claim 15, Koyama discloses (Figs. 1-7) a display device, comprising: a back plate (2f), and the display panel.
Regarding claim 18, Koyama does not necessarily disclose the diffusion plate is made of a material, a light transmittance of the material is not less than 90%, a density of the material is not less than 2.0 g/cm3, and elastic modulus of the material is not less than 55 GPa.
Kondo discloses (Fig. 1) elastic modulus of the diffusion plate (4) is not less than 55 GPa (sections 0064-0065) and a glass diffusion plate (4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular light transmittance and density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kondo to obtain a material with excellent rigidity and transmittivity.
Regarding claim 20, Koyama discloses (Figs. 1-7) a display device, comprising: a back plate (2f), and the touch display panel (1f, 5).
Regarding claim 21, Koyama discloses (Figs. 1-7) a touch display panel, comprising: a touch panel (1f, 5), and a display panel; wherein the display panel comprises: a first polarizer (1a, 6), a liquid crystal cell (portion between 1b and 1c), a second polarizer (1e), and a backlight assembly (2), the first polarizer (1a, 6) is arranged at a side of the liquid crystal cell distal to the backlight assembly, the second polarizer (1e) is arranged between the backlight assembly and the liquid crystal cell, wherein the backlight assembly (2), the second polarizer (1e), and the liquid crystal cell (portion between 1b and 1c) are laminated one on another in that order, wherein the backlight assembly comprises: a first light source (2e) and a diffusion plate (2b; section 0034); the diffusion plate is arranged at a side of the second polarizer distal to the liquid crystal cell; the first light source (2e) is arranged at a side of the diffusion plate distal to the second polarizer; and/or the backlight assembly comprises: a second light source (2e) and a light guide plate (2c); the second light source is arranged at an end of the light guide plate; the light guide plate is arranged at a side of the second polarizer distal to the liquid crystal cell, the touch panel (1f) is arranged between a liquid crystal cell (portion between 1b and 1c) in the display panel and the first polarizer (1a). Koyama discloses the light guide plate is formed of various materials such as glass (section 0033).
Koyama does not necessarily disclose a material of the first polarizer comprising polyurethane, a pencil hardness of the first polarizer is not less than 3H and not greater than 9H; elastic modulus of the diffusion plate is not less than 68 GPa; and elastic modulus of the light guide plate is not less than 68 GPa.
Nakano discloses (Fig. 1)  a material of the first polarizer comprising polyurethane (section 0058), a pencil hardness of the first polarizer is not less than 3H and not greater than 9H (section 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nakano to obtain a material that exhibits excellent adhesion and to protect the polarizer and display with a reduced thickness. 
Kondo discloses (Fig. 1) elastic modulus of the diffusion plate (4) is not less than 68 GPa (sections 0064-0065) and elastic modulus of a glass plate (4) is not less than 68 GPa (sections 0064-0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kondo to obtain a material with excellent rigidity. 
Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama, Nakano, and Kondo in view of Wang et al. (US 20210048925).
Regarding claim 9, Koyama does not necessarily disclose an anode layer, a light-emitting layer, and a cathode layer laminated one on another in that order in a direction approaching the first polarizer; the first polarizer is arranged at a side of the cathode layer distal to the light-emitting layer.
Wang discloses (Figs. 2A-2B) an anode layer (311), a light-emitting layer (312), and a cathode layer (313) laminated one on another in that order in a direction approaching the first polarizer (4, 14); the first polarizer is arranged at a side of the cathode layer distal to the light-emitting layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain an electroluminescent device. 
Regarding claim 13, Koyama does not necessarily disclose the touch panel is arranged between a second polarizer and a liquid crystal cell in the display panel.
Wang discloses (Figs. 1A-12C) the touch panel (10) is arranged between a second polarizer (15) and a liquid crystal cell (13) in the display panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain an in-cell touch device.
Regarding claim 14, Koyama does not necessarily disclose a touch display panel, comprising: a touch panel, and the display panel; the touch panel is arranged between the cathode layer and the first polarizer in the display panel.
Wang discloses (Figs. 1A-12C) a touch display panel, comprising: a touch panel (10), and the display panel; the touch panel is arranged between the cathode layer (313) and the first polarizer (4, 14) in the display panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wang to obtain an in-cell touch electroluminescent device. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 7-9, 11-15, 18, and 20-21 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871